DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . It is responsive to the amendments and response dated 02/16/2021. Claims 1-15 are presented for examination.

Response to Arguments
2.    Applicant’s arguments, see pages 9-13 of Applicant’s Remarks, filed 02/16/2021, with respect to the 35 USC 102, 112(b) rejections and the objections to claims 1-10 have been fully considered and are persuasive. The rejections/objections of these claims have been withdrawn since the amendments remedy the previous issues.
The amendments to claims 1, 5-6 and 11-15 fail to obviate the obviousness-type double patenting rejections of claims 1-3, 5-6 and 8-9. Accordingly, the rejections are maintained until the filing of a Terminal Disclaimer.


Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 11-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 11 recites the limitation: “each ribbon having a pair of opposed sides defining at any location along each ribbon a width thereof” that is indefinite, as said limitation appears to lack sufficient antecedent basis for said “each ribbon”. Also, It is not entirely clear as to what is being encompassed by the claimed limitation reciting: “a pair of opposed sides defining at any location along each ribbon a width thereof”, Thus, a clearly and precisely defined metes and bounds in the claimed limitation is lacking by the claim thus, leaves the reader in doubt as to the meaning of the technical feature to which it refers, thereby rendering the definition of the subject-matter of said claim unclear.

Claims 12, 14 and 15 recite the limitation "discrete objects placed within the three-dimensional chart system" in lines 8-9. There is insufficient antecedent basis for this limitation in the claims. 

Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

For examples, claims 1, 7 and 14 of the ’04 patent recite all the features and steps found in 1, 5-6 of the instant application including the computing device, the graphical display device steps, the data sets represented as a separate ribbon propagating along a first, second and third axes, and the ribbons having heights and widths, as claimed. The only distinction between the claim sets is the invention category. The instant application claims 1 and 5 relate to a system and computer readable medium, respectively, while the claims 1, and 7 of ’04 patent all relate to a computer-implemented method. However, such a distinction would have been obvious to those in possession of the invention defined by claims 1, 5 of the instant application to observe that the limitations describe in said claims are already included in claims 1, 7 of ’04 patent and that the use of a system including a computing device and graphical display device and a computer-readable medium with instructions to performed said known steps would be an obvious variation thereof, since the instant application claim steps meet all the conditions and result required by claims 1, and 7 of ’04 patent. In re Karlson, 136 USPQ 184 (CCPA 1963). Claim 1, for example, in 
While the features of a system or method claim may be recited either functionally or structurally, claims directed to such a method or apparatus must be distinguished from the prior art in terms of structure rather than function. A claim containing a "recitation with respect to the manner in which a claimed system or CRM is intended to be employed does not differentiate the claimed compute-implemented method from a prior art if the prior art method teaches all the structural and functional limitations of the claim. In the present case, the instant application’s claims are not structurally and/or functionally distinguishable from the claims of the ‘04 patent.  Further, the extent that the instant application claims are broaden and therefore generic to instant claimed invention, In re Goodman 29 USPQ 2d 2010 CAFC 1993, states that a generic claim cannot be issued without a terminal disclaimer, if a species claim has been previously been claimed in a patent. Thus, the granting of the current application would infringe with the claimed invention of the ‘04 patent. 
The features of claim 6 of the instant application are obviously met by the features of claim 14 of the ’04 patent. Although these claim sets are not verbatim identical, they are not patentably distinct from each other because they have somewhat similar scope and functional features. All the limitations recited in claim 6 of the instant application are found in claim 14 of the ’04 patent. The only difference between the two claim sets is the invention category (one pertains to a system and the other a computer-implemented method). However, such a variation is considered normal design actions that the skilled 
Claim 2 of the instant application can be found basically word-for-word in claim 2 of the ’04 Patent.
Claim 3 of the instant application can be found basically word-for-word in claim 5 of the ’04 Patent.
Claim 8 of the instant application can be found in claim 16 of the ’04 Patent.
Claim 9 of the instant application can be found in claim 17 of the ’04 Patent.

Allowable Subject Matter
7.	Claims 1-10 would be allowable if rewritten or amended to overcome the obviousness-type double patenting rejections and/or upon the filing of a Terminal Disclaimer to obviate said rejections.
8.	Claims 11-15 would be allowable if rewritten or amended to overcome the 35 USC 112(b) rejections set forth above.


Conclusion
9. 	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESNER SAJOUS whose telephone number is (571)272-7791. The examiner can normally be reached on M_F between 9:30 and 6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571 -272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.


/WESNER SAJOUS/
Primary Examiner, Art Unit 2612
04/27/2021